                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 GIOVANNI BARRICELLI, INDIVIDUALLY      )
 AND ON BEHALF OF ALL OTHER             )
 SIMILARLY SITUATED CURRENT AND         )
 FORMER EMPLOYEES,                      )
                                        ) Case No. 3:19-cv-00136
            Plaintiff,                  )
                                        ) Chief Judge Crenshaw
 v.                                     ) Magistrate Judge Newbern
                                        )
 ST LOGISTICS, LLC, D/B/A SOLDIER       ) FLSA Opt-in Collective Action
 DELIVERY, A WISCONSIN LIMITED          ) JURY DEMANDED
 LIABILITY COMPANY, AND TRAVIS          )
 SMITH, INDIVIDUALLY,                   )
                                        )
            Defendants.                 )
____________________________________________________________________________

             PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION


       Comes now Plaintiff, through counsel, and moves this Court to issue an Order: (1)

authorizing this case to proceed as a collective action against Defendants ST Logistics, LLC d/b/a

Soldier Delivery and Travis Smith (collectively “Defendants”) for violations of the Fair Labor

Standards Act’s (“FLSA”) overtime compensation provisions, 29 U.S.C. § 216(b); (2) directing

Defendants to immediately provide a list of names, last known addresses, last known email

addresses, and last known telephone numbers for all putative class members within the last three

years; (3) providing that notice be prominently posted at each of Defendants’ delivery

facilities/hubs in the United States where putative class members work, be attached to its current

delivery drivers’ next scheduled pay check, and be mailed and emailed to putative class members

so each can assert their claims on a timely basis; (4) issue an Order tolling the statute of limitations

for the putative class as of the date this motion is fully briefed; (5) authorizing a reminder postcard

be issued mid-way through the 90-day notice period; and (6) requiring that the opt in plaintiffs’




    Case 3:19-cv-00136 Document 46 Filed 12/20/19 Page 1 of 3 PageID #: 217
Consent Forms be deemed “filed” on the date they are postmarked. A memorandum of law setting

forth the grounds for this motion is filed contemporaneously herewith.

Dated: December 20, 2019.                   s/ Robert E. Turner, IV
                                            Gordon E. Jackson (TN BPR #08323)
                                            J. Russ Bryant (TN BPR #33830)
                                            Robert E. Turner, IV (TN BPR #35364)
                                            Nathaniel A. Bishop (TN BPR #35944)
                                            JACKSON, SHIELDS, YEISER & HOLT
                                            262 German Oak Drive
                                            Memphis, Tennessee 38018
                                            Telephone: (901) 754-8001
                                            Facsimile: (901) 754-8524
                                            gjackson@jsyc.com
                                            rbryant@jsyc.com
                                            rturner@jsyc.com
                                            nbishop@jsyc.com

                                            and

                                            Nina Parsley (TN BPR #23818)
                                            PONCE LAW
                                            400 Professional Park Drive
                                            Goodlettsville, TN 37072
                                            nina@poncelaw.com

                                            Attorneys for Named Plaintiff and similarly
                                            situated current and former employees




                                               2

    Case 3:19-cv-00136 Document 46 Filed 12/20/19 Page 2 of 3 PageID #: 218
                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 20th day of December, 2019, the foregoing Motion was
filed electronically with the Clerk of the Court to be served by operation of the Court’s electronic
filing system upon the following:

                                    Wendy V. Miller
                                  Elizabeth S. Washko
                                    Casey M. Parker
                                  Benjamin P. Lemly
                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                     SunTrust Plaza
                            401 Commerce Street, Suite 1200
                               Nashville, TN 37219-2446
                               Telephone: 615-254-1900
                               Facsimile: 615-254-1908
                           Email:wendy.miller@ogletree.com
                            Email: liz.washko@ogletree.com
                           Email: casey.parker@ogletree.com
                         Email: benjamin.lemly@ogletree.com


                                                     s/ Robert E. Turner, IV




                                                 3

    Case 3:19-cv-00136 Document 46 Filed 12/20/19 Page 3 of 3 PageID #: 219
